Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 15, 2016

The Court of Appeals hereby passes the following order:

A16A2139. LOWELL L. REGISTER et al. v. GREEN BULL PARTNERS, LLC
    et al.
A16A2140. GREEN BULL GEORGIA PARTNERS, LLC v. LOWELL L.
    REGISTER et al.
A16A2141. JOHN W. MILLS, III v. LOWELL L. REGISTER et al.

      In Case No. A16A2139, plaintiffs Lowell and Janice Register appeal to this
Court from the superior court’s order denying their motion for an interlocutory
injunction in an action seeking to enjoin the defendants from foreclosing on certain
collateral related to various loan and security agreements. In Case Nos. A16A2140
and A16A2141, defendant Green Bull Georgia Partners, LLC, and its counsel, John
W. Mills, III, have filed cross-appeals, seeking review of the superior court’s order
granting the plaintiffs’ motion for contempt in the same underlying action.
      The Georgia Constitution grants the Supreme Court general appellate
jurisdiction over “[a]ll equity cases.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(2). “‘[E]quity cases’ are those in which a substantive issue on appeal involves the
legality or propriety of equitable relief sought in the superior court – whether that
relief was granted or denied.” Durham v. Durham, 291 Ga. 231, 232 (2) (728 SE2d
627) (2012) (punctuation omitted). Here, the issues on appeal in Case No. A16A2139
appear to center on “the legality or propriety of equitable relief sought in the superior
court” by the plaintiffs. See id. (punctuation omitted). Moreover, the ultimate
responsibility for determining appellate jurisdiction is vested in the Supreme Court.
See Saxton v. Coastal Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587)
(1996). Consequently, Case No. A16A2139 is hereby TRANSFERRED to the
Supreme Court for disposition. In the interests of judicial economy and judicial
comity, Case Nos. A16A2140 and A16A2141 also are TRANSFERRED to the
Supreme Court.

                                    Court of Appeals of the State of Georgia
                                                                         08/15/2016
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.